WIGGINTON, Judge.
This appeal is from the trial court’s order revoking Nelson’s probation and imposing a general sentence of three years. The trial court erred in not apportioning Nelson’s sentence and in not taking into consideration in its written order credit for time already served. Dorfman v. State, 351 So.2d 954 (Fla.1977); Robinson v. State, 407 So.2d 1038 (Fla. 1st DCA 1981); Wargo v. State, 393 So.3d 3 (Fla. 1st DCA 1980).
Consequently, we reverse and remand for resentencing in accordance with this opinion.
BOOTH and WENTWORTH, JJ., concur.